                 CASE 0:18-cv-00949-DWF-ECW Document 43 Filed 12/14/18 Page 1 of 1

                            IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF MINNESOTA

                                             CIVIL MOTION HEARING

                                                                                   COURT MINUTES
Dina Klein,                                                                   BEFORE: Elizabeth Cowan Wright
                                                                             U.S. Magistrate Judge, Courtroom 3C
                            Plaintiff,
  v.                                                               Civil Case No.: 18-cv-949 (DWF/ECW)
                                                                   Date:           December 14, 2018
The Affiliated Group Inc., and                                     Court Reporter:        N/A
Credit Management, L.P.,                                           Time Commenced:        2:07 p.m.
                                                                   Time Concluded:        2:57 p.m.
                            Defendants.                            Time in Court:         50 minutes

APPEARANCES:
For Plaintiff:              James R. Mayer
For Defendants:             Xerxes Martin and Patrick M. Biren


Plaintiff’s Motion to Compel and for Sanctions (Dkt. No. 30).
Plaintiff’s Motion to Amend the Amended Complaint (Dkt. No. 34).

MOTIONS TAKEN UNDER ADVISEMENT




 ORDER TO BE ISSUED                NO ORDER TO BE ISSUED              R&R TO BE ISSUED  NO R&R TO BE ISSUED

 Exhibits retained by the Court       Exhibits returned to counsel


                                                                                                                    s/SGK
                                                                                                    Signature of Law Clerk
